Cuyahoga County, No. 66805. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On July 27,1994, the record was filed in the Supreme Court. Appellant’s brief and supplement to the brief were due September 6,1994. On September 1,1994, this court denied appellant’s request for an extension of time to file merit brief and supplement to the brief. It appears from the records of this court that appellant has not filed a merit brief and supplement to the brief in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective September 23, 1994.